Order setting aside verdict and judgment and granting new trial reversed upon the law, with costs, motion denied and verdict and judgment reinstated, with costs. The court was without jurisdiction to set aside the verdict and judgment for the reason that the motion was not made at the same term of the court at which the trial Was had. (Civ. Prac. Act § 549; Clancy v. N. Y., N. H. & H. R. R. Co., 226 N. Y. 213; Carmody’s N. Y. Practice, §§ 434-438.) Young, Hagarty, Seeger, Carswell and Scudder, JJ., concur.